                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       KNOXVILLE
Case #: 3:20-cr-021-1                                              Date: February 27, 2020

                 United States of America         vs.             Anming Hu

PROCEEDINGS: Initial Appearance. The interpreter, Wei Whitbeck, was sworn. The defendant
was sworn and advised his rights and the penalties of the offenses charged. Financial affidavit
approved for the initial appearance only. Benjamin G. Sharp appointed. Pleas reserved.
Arraignment/Detention Hearing set for Tuesday, March 3, 2020 at 10:00 a.m. The Government made
an oral motion to unseal the case. Oral motion granted by the Court.

    THE HONORABLE DEBRA C. POPLIN, UNITED STATES MAGISTRATE JUDGE

Jason Huffaker                       DCR                                  T. Worthington/C. Miller
Deputy Clerk                         Court Reporter                       Probation Officer

C. Arrowood/F. Dale/C. Nathan                                             Benjamin G. Sharp
Asst. U.S. Attorneys                                                      Attorney for Defendant




‫܆‬      Defendant remains released on current bond
      Defendant remanded to custody

2:40 – 2:52
I, Jason Huffaker, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file:
KNOX-DCR_ 3:20-cr-21_20200227_143337.dcr

Case 3:20-cr-00021-TAV-DCP Document 5 Filed 02/27/20 Page 1 of 1 PageID #: 38
